Citation Nr: 1707504	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  12-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to October 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from July and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2015, the Board denied, in pertinent part, a rating in excess of 10 percent for the lumbar spine disability.  The Veteran subsequently appealed to the U.S. Court of Appeal for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court vacated that portion of the Board's January 2015 decision that denied a rating in excess of 10 percent for the lumbar spine disability.  That issue is once again before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in the July 2016 Memorandum Decision, the Court vacated the Board's January 2015 denial of a rating in excess of 10 percent for the lumbar spine disability.  Specifically, the Court found that although the Veteran had reported experiencing flareups at VA examinations in 2010, 2011, and 2012, the examiners there did not opine as to whether the appellant's pain during flareups caused additional functional loss.  Further, they did not attempt to measure the functional loss in terms of additional degrees of limitation of motion during flareup or explain why such measurements were not feasible.  Accordingly, the Court determined that the Board erred because it did not return the reports as inadequate or explain why such action was not necessary.  In light of the above, the Board finds that an examination that fully addresses the Veteran's reports of pain during flareups is required.

In addition, the Board notes that the Court recently held that 38 C.F.R. § 4.59 (2016) requires that an adequate VA examination of the joints include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the examiner should address these factors as well.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  The Veteran must be afforded a VA examination to evaluate the current severity of his lumbar spine degenerative disc disease.  The claims file, consisting of the paper claims file, as well as the electronic VBMS and Virtual VA folders, should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the lumbar spine.

The examiner should address whether the appellant's pain during flareups causes additional functional loss, and if so, attempt to measure the functional loss as additional degrees of limitation of motion during flareup, or explain why such measurements are not feasible.

The examiner should also fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




